Cooley, J.
In these cases, after the fullest consideration the members of the Court find themselves equally divided upon the question of reversing the decrees appealed from, and they must therefore stand affirmed but without costs.
We deem it not improper to say under the circumstances that in view of the very peculiar facts it is on many very obvious grounds desirable that the parties to this deplorable litigation should make earnest endeavor, by any necessary concession in matters of feeling, to restore and perpetuate friendly and brotherly relations.
The other Justices concurred.